Name: Council Regulation (EEC) No 1809/89 of 19 June 1989 amending Regulation (EEC) No 2997/87 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production
 Type: Regulation
 Subject Matter: production;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|31989R1809Council Regulation (EEC) No 1809/89 of 19 June 1989 amending Regulation (EEC) No 2997/87 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production Official Journal L 177 , 24/06/1989 P. 0006 - 0006*****COUNCIL REGULATION (EEC) No 1809/89 of 19 June 1989 amending Regulation (EEC) No 2997/87 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, owing to the imbalance on the market for bitter varieties Regulation (EEC) No 2997/87 (2) provides for special measures for certain regions where production mainly comprises such varieties; whereas the imbalance persisting on the market for bitter varieties calls for the adoption of a measure enabling structures in regions involved in the production of bitter varieties to be modified by conversion to varieties more sought after on the market; Whereas, in view of the market situation, the extension of the special aid provided for in Article 2 of Regulation (EEC) No 2997/87 for varietal conversion of any area under bitter varieties to aromatic or super-alpha varieties appears to be a suitable measure; Whereas, in order to ensure the effectiveness of the measures contemplated, the time limit by which conversion plans may be implemented should be extended; whereas the overall trend on the market makes it possible to delete the provision limiting areas which may be cultivated by producer groups qualifying for the special aid, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) No 2997/87 is hereby amended as follows: 1. Paragraph 1 is replaced by the following: '1. A special aid of ECU 2 500 per hectare shall be granted for areas under bitter hop varieties, on terms to be determined in accordance with the procedure referred to in paragraph 6, to producer groups recognized under Regulation (EEC) No 1696/71, the members of which undertake to implement before 31 December 1992 a plan for conversion to aromatic or super-alpha type varieties. This special aid may also be granted in respect of areas under other varieties where the latter are present on areas essentially under bitter hop varieties. This special aid shall be granted for an overall area not exceeding 800 hectares in each Member State concerned.' 2. Paragraph 4 is deleted. 3. The following subparagraph is added to paragraph 5: 'The Commission may decide to approve programmes which have been executed after their transmission to the Commission'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 1989. For the Council The President C. ROMERO HERRERA (1) Opinion delivered on 26 May 1989 (not yet published in the Official Journal). (2) OJ No L 284, 7. 10. 1987, p. 19.